FILED
                              NOT FOR PUBLICATION                           SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MASSIELL DE JESUS BERMUDEZ,                       No. 12-72042

               Petitioner,                        Agency No. A039-729-898

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Massiell De Jesus Bermudez, a native and citizen of Nicaragua, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing her

appeal from a decision of an immigration judge (“IJ”) denying her motion to

continue her removal proceedings. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bermudez does not challenge the IJ’s finding that she is removable under

8 U.S.C. § 1227(a)(2)(A)(iii) due to her conviction for petty theft with priors under

California Penal Code § 666. Her removability on this basis limits our jurisdiction

to constitutional claims and questions of law. See 8 U.S.C. § 1252(a)(2)(C)-(D).

      Bermudez’s contentions that the IJ should have continued her removal

proceedings pending the outcome of her state-court petition for post-conviction

relief and that the BIA did not properly consider the decision in Padilla v.

Kentucky, 130 S. Ct. 1473 (2010), when adjudicating her appeal are not sufficiently

colorable to invoke our jurisdiction under 8 U.S.C. § 1252(a)(2)(D). See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“To be colorable

in this context, the alleged violation need not be substantial, but the claim must

have some possible validity.” (citation and internal quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    12-72042